Citation Nr: 0302816	
Decision Date: 02/13/03    Archive Date: 02/24/03

DOCKET NO.  02-21 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to restoration of a 40 percent disability 
rating for degenerative changes of the lumbar spine, to 
include the issue of whether the reduction in rating was 
proper.

2.  Entitlement to a disability rating higher than 40 percent 
for degenerative changes of the lumbar spine.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. L. Kane, Senior Counsel


INTRODUCTION

The veteran had active military service from May 1976 to 
April 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which implemented a proposal to reduce 
the veteran's disability rating for his service-connected 
lumbar spine disorder from 40 to 20 percent.

The issue certified for appeal and as phrased in the October 
2002 Statement of the Case was entitlement to an increased 
rating for the veteran's service-connected lumbar spine 
condition.  However, the veteran filed a notice of 
disagreement in January 2002 in response to the December 2001 
rating decision that reduced the disability rating for this 
condition, as indicated above.  See Dofflemeyer v. Derwinski, 
2 Vet. App. 277, 279-280 (1992) (the issue on appeal is not 
whether the veteran is entitled to an increase, but whether 
the reduction in rating was proper); Peyton v. Derwinski, 1 
Vet. App. 282, 286 (1991) ("[t]his is a rating reduction 
case, not a rating increase case.").  However, the Board 
does find that the veteran filed a notice of disagreement 
with the RO's prior denial of his claim for an increased 
rating for this condition, thereby initiating, but not 
perfecting, an appeal.  Therefore, the issues on appeal have 
been recharacterized as shown above.


FINDINGS OF FACT

1.  The RO complied with the procedural requirements for 
reducing the veteran's disability rating, to include proper 
notification of the proposal to reduce the disability rating 
and giving him an opportunity to submit evidence.

2.  The disability rating for the veteran's service-connected 
lumbar spine disorder had been in effect for less than five 
years at the time it was reduced.

3.  At the time of the reduction in rating in 2002, there was 
no objective evidence demonstrating improvement in the 
severity of the veteran's lumbar spine disorder.


CONCLUSIONS OF LAW

1.  The RO satisfied the procedural requirements governing 
the reduction in ratings prior to effectuating its rating 
decision of December 2001 implementing the proposed 
reduction.  38 C.F.R. § 3.105(e) (2002).

2.  The reduction of the veteran's disability rating for 
degenerative changes of the lumbar spine from 40 percent to 
20 percent was not warranted by a preponderance of the 
evidence, and the requirements for restoration have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.105(e), 4.1, 
4.2, 4.7, 4.13, 4.40, 4.45, and 4.71a, Diagnostic Codes 5003 
and 5292 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Duty to Assist

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2002).  Second, 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  

In this case, the RO at no time provided notification of the 
VCAA to the veteran.  The Board also notes an additional due 
process issue in that the Statement of the Case provided to 
him in October 2002 was deficient because it did not include 
the laws and regulations pertaining to reduction of 
disability ratings.  However, because there is sufficient 
evidence in this case to grant the veteran's claim for 
restoration, no further development is needed, and any due 
process errors were harmless.

B.  Process of Reduction

VA regulations provide that where reduction in evaluation of 
a service-connected disability is considered warranted and 
the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance is to be 
prepared setting forth all material facts and reasons.  38 
C.F.R. § 3.105(e).  The law also requires that the veteran be 
given 60 days to present additional evidence showing that 
compensation should be continued at the present level.  Id.

In this case, the above procedural requirements were met.  
The RO issued a rating decision in March 2001, which proposed 
the reduction in the disability rating for the veteran's 
service-connected lumbar spine disorder.  The veteran was 
advised of the proposed reduction on April 12, 2001.  In 
response, he submitted a personal statement as to why he felt 
his rating should not be reduced.  He did not submit any 
additional evidence at that time.  The RO issued a rating 
decision in December 2001, implementing the proposed 
reduction, effective from March 1, 2002.  The veteran was 
notified of this reduction by letter dated December 26, 2001.


Regulation provides further that the effective date of the 
reduction is the last day of the month in which a 60-day 
period from notice of the reduction expires.  38 C.F.R. 
§ 3.105(e).  The veteran was notified of the reduction on 
December 26, 2001, and the 60-day period expired at the end 
of February 2002.  Accordingly, making the reduction 
effective from March 1, 2002, was proper under the 
regulation.

In addition, for ratings in effect for five years or more, 
there are other specific requirements that must be met before 
VA can reduce a disability rating.  38 C.F.R. § 3.344.  
However, 38 C.F.R. § 3.344(c) limits the applicability of 
that regulation to ratings that have been in effect for five 
years or more.

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court) has held that the appropriate dates to be used for 
measuring the five-year time period, according to VA 
regulation, are the effective dates, i.e., the date that the 
disability rating subject to the reduction became effective 
is to be used as the beginning date and the date that the 
reduction was to become effective is to be used as the ending 
date.  Brown v. Brown, 5 Vet. App. 413, 417-18 (1993).  The 
veteran was assigned the disability rating for his lumbar 
spine disorder in a rating decision of September 1999, 
effective from August 7, 1998.  Therefore, when his rating 
was reduced effective March 1, 2002, it had been in effect 
for less than five years, and the provisions of 38 C.F.R. 
§ 3.344 do not apply.

In this case, then, the RO applied the regulations regarding 
the procedure for reductions in ratings properly.  The 
question that remains is whether the evidence on which the 
reduction was based supported the reduction.

C.  Evidentiary Basis for Reduction

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155. Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. §§ 4.1 
and 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2, 
and to resolve any reasonable doubt regarding the extent of 
the disability in the veteran's favor.  38 C.F.R. § 4.3.  

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  When any change in evaluation is to be 
made, the rating agency should assure itself that there has 
been an actual change in the conditions, for better or worse, 
and not merely a difference in thoroughness of the 
examinations or in use of descriptive terms.  38 C.F.R. 
§ 4.13.

Concerning the veteran's claim for restoration of a 
40 percent rating for his lumbar spine disorder, if there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to determination of 
this issue, the benefit of the doubt in resolving the issue 
is to be given to the veteran.  38 U.S.C.A. § 5107(a); Brown, 
5 Vet. App. at 421.  In other words, the reduction in the 
veteran's disability rating would have to have been supported 
by a preponderance of the evidence.  The Board is required to 
ascertain in any rating reduction case, based upon review of 
the entire record, whether the evidence reflects an actual 
change in the disability, whether the examination reports 
reflecting such change are based upon thorough examination, 
and whether any improvement actually reflects improvement in 
the veteran's ability to function under the ordinary 
conditions of life and work.  See Brown, 5 Vet. App. at 420-
421.


In evaluating the veteran's claim, the Board must consider 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Functional loss contemplates the inability of 
the body to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40.  A part that becomes painful on use must be 
regarded as seriously disabled.  Id.; see also DeLuca.  As 
regards the joints, factors to be evaluated include more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  38 C.F.R. § 4.45(f).  

The veteran's lumbar spine disorder is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003-5292.  Traumatic arthritis is 
rated as degenerative arthritis which is rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint involved.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003 and 5010.  The diagnostic code 
applicable to limitation of lumbar spine motion is Diagnostic 
Code 5292.  A 10 percent rating is warranted for slight 
limited motion.  A 20 percent rating is warranted for 
moderate limited motion.  And, a 40 percent rating is 
warranted for severe limited motion.

Comparing the findings of the veteran's September 1999 VA 
examination (upon which the 40 percent rating was assigned) 
to his February 2001 VA examination (upon which the rating 
was reduced to 20 percent), the evidence supports restoration 
of a 40 percent disability evaluation for his lumbar spine 
condition for the following reasons.  None of the relevant 
objective findings changed, and the veteran's overall level 
of disability from his back condition remained the same.  All 
ranges of motion remained the same in 2001 as they had in 
1999.  It is unclear whether there was any improvement in 
straight leg raising - which was positive in 1999 but 
"equivocal" in 2001.  It must be noted, however, that the 
2001 examination showed decreased strength in the lower 
extremities - a finding not present in 1999.  This additional 
finding is persuasive evidence that the veteran's back 
condition had not, in fact, improved.

More importantly, however, is the fact that the VA examiners 
in 1999 and 2001 classified the veteran's functional 
capabilities exactly the same.  Both examiners concluded that 
he has medium residual functional capacity, which means he 
can occasionally lift 50 pounds, frequently lift 25 pounds, 
and stand, sit, or walk six hours out of an eight-hour 
workday.

In reducing the veteran's disability rating, the RO 
acknowledged that his ability to move his lumbar spine 
remained unchanged between 1999 and 2001, but stated that the 
40 percent disability rating had been assigned based on his 
"complete disability symptoms," and that the more recent 
evidence showed improvement in the severity of his back pain 
and improved functional abilities.  That argument must fail.  
The September 1999 rating decision that granted the 40 
percent rating explicitly stated the veteran had severe 
limitation of motion of the lumbar spine based on findings 
identical to those shown in 2001.  The veteran's complaints 
in 2001 remained the same as those identified on the 1999 
examination report - weakness, stiffness, and fatigability.  
The veteran's subjective complaints of pain had, indeed, 
improved somewhat - from a rating of 8-9 in 1999 to 5-6 in 
2001.  However, without any improvement shown by the 
objective evidence, his rating cannot be reduced.

The RO also rationalized reducing the veteran's disability 
rating by stating that no neurological deficits were shown.  
See March 2001 rating decision.  As noted above, however, it 
is unclear whether there was any improvement in straight leg 
raising - which was positive in 1999 but "equivocal" in 
2001.  Further, the diagnostic codes under which the veteran 
is rated do not require the presence of such symptoms.

The Board notes that the other medical evidence dated between 
the 1999 and 2001 VA examinations also support the conclusion 
that his back condition has not improved.  He reported to the 
emergency room on three occasions in early 2000 after 
physical activity exacerbated his back pain to a severe 
degree.  The private medical records document decreased range 
of motion, muscle spasm, and positive straight leg raising 
tests.  The RO concluded these records showed the veteran was 
able to perform strenuous physical activity because each time 
he reported to the emergency room it was following activities 
such as riding a bike or lifting wood.  To the contrary, the 
fact that he had to seek medical treatment after such 
physical activity is conclusive proof that, even if he could 
accomplish the physical task, it was not without severe 
exacerbation of his lumbar spine disorder.  Also, the Board 
notes that the veteran's private physician, Harold Smart, 
D.O., stated that the veteran seeks treatment for increased 
back pain every month to every other month.

In light of the lack of any significant difference in the 
objective findings shown on the 1999 and 2001 VA 
examinations, the benefit of the doubt must be given to the 
veteran.  The Board certainly cannot conclude that the 
preponderance of the evidence supported the reduction when 
the examination upon which the reduction was based provided 
essentially the same information as to the severity of the 
veteran's service-connected disorder.  The preponderance of 
the evidence did not support the reduction in the veteran's 
disability rating from 40 percent to 20 percent, effective 
from March 1, 2002.  Therefore, entitlement to restoration of 
the previously assigned 40 percent rating for degenerative 
changes of the lumbar spine is warranted.


ORDER

Restoration of a 40 percent rating for degenerative changes 
of the lumbar spine is granted, subject to the governing 
regulations pertaining to the payment of monetary benefits.


REMAND

The Board must consider all documents submitted prior to its 
decision and review all issues reasonably raised from a 
liberal reading of these documents.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993) (citations omitted).  Where such 
review reasonably reveals that the claimant is seeking a 
particular benefit, the Board is required to adjudicate the 
issue or, if appropriate, remand the issue to the RO for 
development and adjudication; however, the Board may not 
ignore an issue so raised.  Id.  

As discussed above, a September 1999 rating decision granted 
a 40 percent disability rating for the veteran's lumbar spine 
disorder.  An August 2000 rating decision confirmed and 
continued that rating, finding, in part, that the veteran had 
the ability to perform strenuous physical labor.  In 
September 2000, the veteran submitted a statement that he 
disagreed with the RO's decision and argued that he could not 
perform strenuous physical activities.

It is clear that the veteran's September 2000 statement was a 
notice of disagreement (NOD) with the RO's denial of a rating 
higher than 40 percent.  He did not state with which decision 
he was disagreeing.  Although he referenced language from the 
RO's August 2000 rating decision, his statement was also 
received within one year of notification of the September 
1999 rating decision.  The veteran's notice of disagreement 
is still pending. 

It is proper to remand this claim because the veteran has not 
been provided a Statement of the Case (SOC) on this issue.  
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also 
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 
(O.G.C. Prec. 16-92).  However, this issue will be returned 
to the Board after issuance of the SOC only if perfected by 
the filing of a timely substantive appeal.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 
130.

Accordingly, this claim is REMANDED for the following:

Provide the veteran and his 
representative a statement of the case as 
to the issue of entitlement to a 
disability rating higher than 40 percent 
for his lumbar spine disorder.  The 
veteran should be informed that he must 
file a timely and adequate substantive 
appeal in order to perfect an appeal of 
this issue to the Board.  See 38 C.F.R. 
§§ 20.200, 20.202, and 20.302(b).  If a 
timely substantive appeal is not filed, 
the claim should not be certified to the 
Board.  If so, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration, if appropriate. 

The veteran need take no further action until he is so 
informed.  He has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV,
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

